Title: From George Washington to James McHenry, 28 January 1799
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon January 28th 1799

I have duly received your letters of the 5th 10th & 21st & 22d of this month, with their several enclosures.
It is well known to you that in selecting from the documents laid before us, suitable Characters to fill the respective grades in the twelve additional Regimts the Major Generals and myself spared no pains to find such as appeared, on every account, most likely to render efficient service to their Country and do credit to the

appointment. At the same time we were not inattentive to a proper distribution of Officers in the several States from which they were taken, so far as we had materials before us from which such distribution could be made. But it appeared in several instances that there were large districts of States from which there were few or no applications. In such cases we could only make up the quota from the other parts of the State from whence applications were more numerous. We had not a personal knowledge of Characters in the districts before mentioned to enable us to give them their due proportion without applications or recommendations; and even if we had possessed that knowledge, we must, without knowing whether certain persons would serve or not, have hazarded nominations & appointments which might not have been accepted. And the inconveniences & disadvantages attending this you know but too well.
That some persons would decline accepting an appointment in a grade below that for which they had applied, was to be expected. But unless evidence of disqualification, which was not known to the General Officers, should be brought forward, it was expected that their selection, made with the greatest care, uninfluenced by any local or personal considerations, and with an eye only to the public good, would not be set aside on light grounds.
In speaking on this subject I would not be understood as expressing any dissatisfaction on account of the withholding, postponing or rejecting names which were handed in; because I presume there is sufficient ground for such conduct. I would only wish to shew, that having before us all the evidence respecting characters which could at that time be obtained, and examining & comparing with the greatest care the relative qualifications & pretension⟨s⟩ of each, we were less liable to commit an Error than if we had to contend with any personal prejudices, or had the same motives to influence our conduct which others might have from local considerations.
I observe in the appointment of the Cavalry Officers that the name of Laurence Lewis is placed the third among the Captains. In the Schedule handed to you, they stood, Hite 1st Captn & Lewis 2d Captn in the six additional Troops. As Hite’s nomination has been withheld, I presume that Lewis comes in of course as the first Captain in these six troops. To this place he seems entitled as much from the service he has seen (which was on the Western

Expedition, where he acted as Aid to General Morgan during that time, and which I beleive is the only service that has been seen by either of the other Captains) as from his proper age and respectable standing in society.
In speaking of the Cavalry I must observe that in specifying their Uniform it was intended that their breeches should be of leather, and consequently buff instead of white. This, I doubt not, will strike you as being most proper on every account; and in that case no time should be lost in correcting the error before the officers shall have provided their Uniform.
Enclosed is a letter I recd last Eveg from Genl Spotswood, by which you will see that the name of Thomas instead of John shd be prefixed to Capt. Green of Spotsylvania. This young Gentln from all accounts promises to be a very valu⟨able⟩ Officer as he has been an useful & meritorious Citizen. You will be pleased to have the alteration made in its regular form. With great consideration & esteem I have the honor to be Dr Sir yr mo. ob. st

G. W——n

